DETAILED ACTION
Summary
	This is a final Office action in reply to the amendments filed 16 May 2022 for the application filed 19 March 2020. Claims 1-19 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (PRO 62/821,811 filed 21 March 2019) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-5) in the reply filed on 02 February 2022 is acknowledged.
Claims 6-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02 February 2022.

Claim Objections
Claim 1 is objected to because of the following informalities:
Delete the dash “-“ in the phrase “the phase-separation reactor” in line 14.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as obvious over ZHANG et al. (US Patent 9,708,199).
Regarding Claim 1, ZHANG discloses surface-modified substrates exhibiting switchable oleophobicity and oleophilicity in aqueous media (abstract). These substrates comprise a polymer covalently bonded to the substrate and are oleophilic and hydrophobic under a first condition and oleophobic and hydrophilic under a second condition (c1/41-46). Such a polymer is a block copolymer comprising poly(2-vinyl pyridine) and polydimethylsiloxane (P2VP-b-PDMS) and is grafted to the surface of the substrate (i.e., a mounting substrate), which includes membranes (c6/62-c7/7) and porous polyurethane foam (i.e., a separation layer attached to a mounting substrate, the separation layer comprising a material switchable between oleophilic and hydrophobic under a first condition and oleophobic and hydrophilic under a second condition; c7/31-33).
In an application shown in FIG. 7 and described in Example 4, ZHANG further discloses fixing a P2VP-b-PDMS grafted textile between two glass tubes for use as a separation membrane (i.e., a drum defining a fluid flow pathway comprising a fluid inlet and a fluid outlet, the fluid flow pathway configured to flow a multiphase fluid mix… from the fluid inlet to the fluid outlet; a phase separator spatially positioned relative to the fluid flow pathway to receive the multiphase fluid mix flowing from the fluid outlet). A mixture of oil and neutral pH water (i.e., a multiphase fluid mix comprising an oil phase and a water phase) is poured into the upper glass tube, and, due to the oleophilicity and hydrophobicity of the textile surface, only the oil passes through and water is retained; however, when first wetted with acidic (pH < 2) water and applied under the same conditions, the inverse separation occurs (i.e., the separation layer configured to separate the oil phase and the water phase when the separation layer is under either the first condition or the second condition; c16/10-36; FIG. 7).
	Furthermore, the limitation “the separation layer configured to separate the oil phase and the water phase when the separation layer is under either the first condition or the second condition” is directed toward an intended use of the claimed separation layer. If a prior art structure is capable of performing the intended use as recited, then it meets the limitations of the claim (In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); MPEP §2111.02 II). In this case, ZHANG explicitly discloses that the taught separation membrane can be used to separate oil and water under acidic or neutral conditions. Thus, this limitation bears no patentable weight.
	Similarly, the limitation “the fluid flow pathway configured to flow a multiphase fluid mix… from the fluid inlet to the fluid outlet” is directed toward an intended use of the drum and to materials or articles worked upon. ZHANG’s disclosure of the upper glass tube and pouring of a mixture of oil and water into the tube shows that the disclosed glass tube is capable of flowing a multiphase fluid mix. Thus, this limitation bears no patentable weight.
	Even further, these limitations are directed to materials or articles worked upon, namely, a multiphase fluid mix comprising an oil phase and a water phase. The inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims (In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); MPEP §2115). The manner or method in which an apparatus is to be utilized is not subject to the issue of patentability of the apparatus itself (In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP §2115).
The limitation “wherein the material of the separation layer switches between the first condition and the second condition in response to modification of the pH of the separation layer by the multiphase fluid mix” is directed to intended results due to the use of such a claimed phase separation reactor, i.e. , “the material of the separation layer” reacts to changes in pH brought upon by contacting with a multiphase fluid mix. Because ZHANG discloses that the material of the surface-modified substrates have switchable configurations due to pH changes, this claimed limitation is inherent and wholly expected. Claim scope is not limited by claim language that suggests or makes optional but does not limit a claim to a particular structure. Because the prior art, singly or in combination, teaches all claimed structural language, the “adapted to” or “adapted for” clause in question is optional and does not limit the claim. The clause expresses the intended use of the claimed structural element and thereby, does not further limit the claim (MPEP §2111.04).
ZHANG is deficient in explicitly disclosing an industrial-scale reactor. However, such a limitation is directed toward a matter of relative dimensions. While ZHANG discloses a supposed “benchtop-scale” reactor in FIG. 7, the instant limitation provides no additional requirements other than for the reactor to be “industrial-scale”. Thus, the only difference between the prior art and the claimed invention is a recitation of the relative dimensions of the devices. Because the claimed invention would not perform differently than the reactor of ZHANG, the claimed invention is not patentably distinct (Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); MPEP §2144.04).
	Regarding Claim 2, ZHANG makes obvious the phase separation reactor of Claim 1. ZHANG further discloses the polymer is covalently bonded to the substrate (i.e., wherein the separation layer is covalently bonded to the mounting substrate; c1/42-43).
	Regarding Claim 3, ZHANG makes obvious the phase separation reactor of Claim 1. In Example 2, FIG. 7, ZHANG further discloses that under neutral conditions, only the oil of the oil/water mixture passes through the separation layer and water was retained on top of the textile (c16/20-25; FIG. 7a).
Furthermore, the limitation “the separation layer is configured to permit flow of the oil phase through the separation layer…” is directed toward an intended use of the claimed separation layer. If a prior art structure is capable of performing the intended use as recited, then it meets the limitations of the claim (In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); MPEP §2111.02 II). In this case, ZHANG explicitly discloses that the taught separation membrane can be used to separate oil and water under acidic or neutral conditions. Thus, this limitation bears no patentable weight.
	Even further, this limitation is also directed to materials or articles worked upon, namely, a multiphase fluid comprising an oil phase and a water phase. The inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims (In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); MPEP §2115). The manner or method in which an apparatus is to be utilized is not subject to the issue of patentability of the apparatus itself (In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP §2115).
	Regarding Claim 4, ZHANG makes obvious the phase separation reactor of Claim 1. In Example 2, FIG. 7, ZHANG further discloses that under acidic (pH < 2) conditions, only the water of the oil/water mixture passes through the separation layer and oil was retained on top of the textile (c16/25-31; FIG. 7b).
Furthermore, the limitation “the separation layer is configured to permit flow of the water phase through the separation layer…” is directed toward an intended use of the claimed separation layer. If a prior art structure is capable of performing the intended use as recited, then it meets the limitations of the claim (In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); MPEP §2111.02 II). In this case, ZHANG explicitly discloses that the taught separation membrane can be used to separate oil and water under acidic or neutral conditions. Thus, this limitation bears no patentable weight.
	Even further, this limitation is also directed to materials or articles worked upon, namely, a multiphase fluid comprising an oil phase and a water phase. The inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims (In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); MPEP §2115). The manner or method in which an apparatus is to be utilized is not subject to the issue of patentability of the apparatus itself (In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP §2115).
	Regarding Claim 5, ZHANG makes obvious the phase separation reactor of Claim 1. ZHANG further discloses the substrate is usable as a membrane, e.g., P2VP-b-PDMS grafted textiles (c9/5-18), which have porous structures (i.e., wherein the mounting substrate includes a plurality of openings to permit flow of the oil phase or the water phase flowed through the separation layer).

Response to Arguments
	Applicant’s amendments filed 16 May 2022 have been fully considered and are persuasive; the 35 USC 102(a)(1)/(a)(2) rejections of Claims 1-5 as anticipated by ZHANG et al. (US Patent 9,708,199) are withdrawn. However, upon further consideration, new grounds of rejection have been made under 35 USC 103 over ZHANG et al. (US Patent 9,708,199). New grounds of rejection are necessitated due to the limitation requiring the phase separation reactor be an industrial-scale reactor.
	Applicant further argues ZHANG fails to disclose that the separation layer switches in response to modification of pH by a multiphase fluid mix (pg. 8, top) and therefore, ZHANG fails to disclose or suggest the claimed limitations.
	The Examiner disagrees; such a limitation, “wherein the material of the separation layer switches between the first condition and the second condition in response to modification of the pH of the separation layer by the multiphase fluid mix”, is directed to intended results due to the use of such a claimed phase separation reactor, i.e., “the material of the separation layer” reacts to changes in pH brought upon by contacting with a multiphase fluid mix. Because ZHANG has already disclosed that the material of the surface-modified substrates have switchable configurations due to pH changes, this claimed limitation is inherent and wholly expected. Claim scope is not limited by claim language that suggests or makes optional but does not limit a claim to a particular structure. Because the prior art, singly or in combination, teaches all claimed structural language, the “adapted to” or “adapted for” clause in question is optional and does not limit the claim. The clause expresses the intended use of the claimed structural element and thereby, does not further limit the claim (MPEP §2111.04).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777